Citation Nr: 1241284	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  04-12 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In July 2009, August 2010 and October 2011, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  It now returns to the Board for appellate review. 


FINDING OF FACT

The competent clinical, and competent and credible lay, evidence of record demonstrates that the Veteran is precluded from substantially gainful employment, consistent with his education and occupational experience, as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2012).  Where these percentage requirements are not met, entitlement to the benefit on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b) (2012).  In determining whether the veteran is entitled to a TDIU rating, neither non-service-connected disabilities or advancing age may be considered.  38 C.F.R. § 4.19 (2012). 

The Board finds that the evidence supports the Veteran's claim for a TDIU.  

The Veteran's service-connected disabilities are bronchial asthma, evaluated as 30 percent disabling; residuals, right gamekeeper's thumb, non-functional with metacarpal phalangeal joint subluxation, evaluated as 20 percent disabling; and fracture, left middle finger, evaluated as noncompensable.  The Veteran's combined disability rating is 40 percent. 

The basic schedular requirements for consideration of a TDIU rating have not been met.  38 C.F.R. § 4.16(a).  Nevertheless, the Board finds that the record indicates that the Veteran's service-connected disabilities, when considered in combination, prevent him from securing or following a substantially gainful occupation. 

In accordance with the August 2010 remand, the Veteran was afforded a VA examination in September 2010.  Upon examining the Veteran and reviewing his employment and educational history, the examiner opined that the Veteran's service-connected bronchial asthma precluded occupations requiring strenuous physical exertion and exposure to fumes, excessive dust or smoke, and or pet dander.  However, she stated that the Veteran could engage in an occupation such as standing to sort mail in an indoor controlled environment.

With respect to the service-connected right thumb disability, the examiner noted that the Veteran performed all but handwriting with his left hand, but used his right hand for everything else.  She indicated that the service-connected right thumb disability affected all of the Veteran's physical activities due to difficulty grasping, lifting, pushing, and pulling.  The examiner found no symptoms or loss of function due to the service-connected left finger disability.  She reported that the Veteran could engage in a sedentary position where he could answer phones with his left hand. 

The examiner did not address whether the Veteran could engage in a position suitable to his service-connected bronchial asthma, such as sorting mail, that would also be amenable to his service-connected right thumb disability.  

As a result of the inadequacies in the September 2010 VA examination report, the Board's October 2011 remand requested another VA examination.  In November 2011 VA conducted another examination of the Veteran.  The report of the corresponding examination provides that the examiner reviewed the Veteran's claims file and electronic medical record.  It sets forth the relevant medical history of the Veteran's service-connected disabilities in detail, as well as his subjective complaints with respect to these disabilities.  It sets forth the current examination results.  The resulting diagnosis was: (1) gamekeeper's thumb right, first metacarpophalangeal lateral collateral tear with degenerative joint disease and significant restrictions to range of motion and pain appreciated; (2) asthma, severe per the last pulmonary function study; and (3) status-post left third metacarpal fracture without residuals.  

The examiner noted that the Veteran had been employed at the Post Office doing custodial work as well as working in the freight elevator and was bothered with solvents and was bothered with heavy lifting.  He had not worked since that time.  The examiner stated that it would be extremely difficult for the Veteran to obtain or maintain active or sedentary work at this time due to the combination of his disabilities.  He was restricted with regard to his activity levels due to his asthma and environmental exposures.  He was extremely sensitive to environmental agents.  With regard to an active or sedentary work situation, he was right hand dominant.  He had significant restrictions on the use of his right hand.  He had compensated with his left, but the right-hand pattern did continue with any attempts to use fine-motor activity or major-motor activity with the right upper extremity.  The examiner concluded that "[a]s a result, with regard to the Veteran's left hand, there were no significant residuals historically or documented at this point but with regard to his asthma condition as well as his right hand issues taken in combination I would find it difficult for the Veteran to obtain or maintain a sedentary or active position at this time."  The Veteran was extremely limited with right hand motor use and his left-handed compensation process was inadequate for consistent major motor or fine movement activities.  

The Board finds that this medical opinion constitutes probative evidence in support of the Veteran's claim.  It is based on current examination results and a detailed review of the medical record.  The examiner explained his opinions with references to the Veteran's medical history, employment history, and current examination results.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

The Board is aware that in an October 2012 memorandum, the Director, VA Compensation Service (Director), stated that the evidence did not show that the Veteran would be unemployable in all environments, including a sedentary environment, solely due to service-connected disabilities.  The Director accordingly denied entitlement to a TDIU on an extra-schedular basis.  

The Board finds that the October 2012 negative opinion is less probative than the November 2011 VA medical opinion.  The Director explained that the Veteran's asthma did not cause incapacitating episodes, the Veteran's left middle finger disability was symptom-free, and the Veteran's right thumb was not amputated or ankylosed.  

The Director further explained that the September 2010 VA examination report provided that the Veteran's main complaints regarding the right thumb were actually related to his right carpal tunnel condition of the wrist, which was not in any way related to his gamekeeper's thumb or thumb injury during service.  However, the Board's own review of the September 2010 VA examination report reflects that it was merely summarizing a February 2009 (sic) VA orthopedic examination report.  As noted above, the September 2010 VA report concluded that the Veteran's service-connected right thumb disability affected all of his physical activities due to difficulty grasping, lifting, pushing, and pulling.  

The Director also explained that the November 2011 VA examination report did not address the Veteran's non-service-connected carpal tunnel syndrome, even though it stated that the Veteran's right hand problems were a large component of his unemployability.  However, the October 2011 remand specifically asked the examiner to address only the effects of the Veteran's service-connected disabilities.  

Because the November 2011 VA examiner did not describe or identify any symptoms or effects of the Veteran's non-service-connected right wrist disability, or list it as a diagnosis, it is clear that he did not consider it to be even a partial cause of the Veteran's unemployability.  The "right hand issues" to which the examiner referred in the report were the symptoms of the Veteran's service-connected right thumb disability alone.  They did not include any symptoms of the Veteran's non-service-connected right wrist disability.  It was not the Veteran's non-service-connected right wrist disability and service-connected right hand disability that the examiner addressed "in combination", but rather the Veteran's three service-connected disabilities.  

In light of the foregoing, the Board finds that the Veteran is entitled to a TDIU.  



ORDER

A TDIU is granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


